—Appeal by the defendant from a judgment of the County Court, Westchester *641County (Smith, J.), rendered September 12, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to show causation is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Roe, 74 NY2d 20; Matter of Anthony M., 63 NY2d 270; People v Stewart, 240 AD2d 960). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court acted within its discretion in charging the jury on intoxication (see, People v Roe, 74 NY2d 20, supra; People v Le Grand, 61 AD2d 815).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.